5 So. 3d 787 (2009)
Gary W. BAUDER, Petitioner,
v.
Harvey RUVIN, Clerk of the Court, 11th Judicial Circuit, etc., et al., Respondents.
No. 3D09-418.
District Court of Appeal of Florida, Third District.
March 25, 2009.
Gary W. Bauder, in proper person.
Luis G. Montaldo, for respondent Harvey Ruvin, Clerk of the Court, etc.
Before GERSTEN, C.J., and LAGOA, J., and SCHWARTZ, Senior Judge.
PER CURIAM.
Upon consideration of the petition for writ of mandamus, it is ordered that said petition is hereby dismissed pursuant to Logan v. State, 846 So. 2d 472 (Fla.2003), as the petitioner is represented by counsel.